DETAILED ACTION
Universal Vacuum Suction Head
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/18/2022.
However, applicant elected Group 7: figure 12, drawn to claims 1-5, 7-16, 18 and 19. It is noted that claims 3-5, 14-16 is drawn to Group 5; figure 10 drawn to a vacuum suction head with lights mounted to the middle body and has upper and lower chamfer slots and not elected group 7 drawn to a system that delivers cleansing and rinsing fluids into pipes where the system has vacuuming head, tubing and a cleaning head. Thus, claims 3-5, 14-16 will be withdrawn from consideration. 
Applicant's election with traverse of Group 7: Figure 12, drawn to claims 1-2, 7-13, 18-19  in the reply filed on 01/18/2022 is acknowledged.  The traversal is on the ground(s) that on page 8 of the ”, the examiner has not provided an explanation of the separate classification of the allegedly distinct species, or of a . 
This is not found persuasive because as expressly recited in MPEP 808.02(C)” A different field of search”  where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g. searching different classes/subclasses or employing different search quires). If applicant for example elected Group 6: figure 11, that is drawn to vacuum suction head with a circular form that has upper and lower chamfer slots and lights and a camera integrated/formed into the body, the examiner would have to search class A47L9/30 using terms such as “integrated light” and “circular form” that indicate features of that group. However, for elected group 7 figure 12 that is drawn to a system that delivers cleansing and rinsing fluids into pipes where the system has vacuum head, tubing and a cleaning head, the examiner would have to search in class B08B9/04+ using search terms “fluid delivery system” “cleansing and rinsing” that indicate features of elected group. Thus employing different search queries and different classes/subclasses. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heard et al. (US 5428861 A) in view Tucker ( US 20150223656 A1)
Regarding claim 1, Heard teaches : a vacuum suction head (vacuum head 13, figure 1) including an opening formed in a backend section that is adapted to be connected to a flexible hose (vacuum hose 18, figure 1) associated with a vacuum unit (see vacuum means 20 figure 1); a middle body adapted to operate as at least one of a handle area for a technician to hold the vacuum suction head during use, and/or as a mount for supplemental equipment (see figures 1-2, mounted to middle body is conduit 10); 
Heard fails to explicitly disclose a chamfer, however discloses that vacuum suction head can have any configuration (col 3 lines 30-35, such as spherical or cone shape).
 (see chamfered section 11, figure 1).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to include the teachings of Tucker to have chamfers within vacuum suction head in the device of Heard. This modification would allow Heard to more efficiently clean up dirt and debris. 
Regarding claim 2, modified Heard teaches wherein the upper chamfer slot is located 90 degrees away from the lower chamfer slot in a manner that the upper chamfer slot and the flower chamfer slot provide 360 degree coverage around the face section in order to facilitate the drawing in of debris or liquid from around an entire internal surface area of the pipe or the vessel undergoing treatment (see Tucker para 0004-00018, figures 1-7b).
Regarding claim 7, modified Heard teaches a fluid delivery head (pipes 33, figure 1; col 2 lines 60-63) coupled to the vacuum suction head by fluid delivery piping (conduit 24,  figure 1) the fluid delivery piping integrated within the vacuum suction head and running through the flexible hose to a fluid source (inert gas supply means 31, figure 1; gas is considered to be a fluid ), wherein fluid is deliverable to a target area at the fluid delivery head via the fluid delivery piping as fluid and debris is suctioned away from the target area by the vacuum suction head (col 2 lines 56-col 3 lines 5).
(see figure 1).
Regarding claims 9-13, modified Heard teaches all the elements addressed in claims 9-13, it is noted claims 1-2, 7-8 share the same claimed features therefore the same rejection applies. 
Regarding claims 18-19, modified Heard teaches all the elements addressed in claims 18-19, it is noted claims 1-2, 7-8 share most of the same claimed features therefore the same rejection applies. Additionally, Heard teaches a vacuum suction head formed in a shape of an internal surface of a pipe target for cleaning (see abstract and col 2 lines 35 - 45, figure 2).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723